IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-41382
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RAMIRO BOLANOS-MORALES,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-01-CR-331-1
                       --------------------
                         February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ramiro Bolanos-Morales ("Bolanos") appeals from his guilty-

plea conviction and sentence for being an alien unlawfully found

in the United States after deportation, in violation of 8 U.S.C.

§ 1326(a)(2).   For the first time on appeal, Bolanos argues that

although he consented to have his guilty plea hearing conducted

by a magistrate judge, his plea and sentence are invalid because

the district court did not refer the case to the magistrate judge



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41382
                                -2-

until one day after the plea was taken.   He contends that the

error is jurisdictional and was not waived by his guilty plea.

     This issue was recently decided in United States v. Bolivar-

Munoz, 313 F.3d 253, 256-57 (5th Cir. 2002), which presented

essentially the same relevant facts and arguments.   We held that

the error of which Bolanos now complains was procedural, not

jurisdictional.   As in Bolivar-Munoz, the magistrate judge here

issued a report and recommendation to the district court under

28 U.S.C. § 636(b)(3) after Bolanos consented.   Because Bolanos

did not object to the magistrate judge's authority to take his

plea, he has waived the right to raise the procedural defect of

the late referral order as a basis of relief.    See id. at 257.

     AFFIRMED.